 


109 HR 4602 IH: Nuclear Security Act of 2005
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4602 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mrs. Lowey (for herself and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Atomic Energy Act of 1954 and the Energy Reorganization Act of 1974 to strengthen security at sensitive nuclear facilities. 
 
 
1.Short titleThis Act may be cited as the Nuclear Security Act of 2005. 
2.DefinitionsSection 11 of the Atomic Energy Act of 1954 (42 U.S.C. 2014) is amended— 
(1)by redesignating subsection jj. as subsection ii.; and 
(2)by adding at the end the following: 
 
jj.Design Basis ThreatThe term design basis threat means the design basis threat established by the Commission under section 73.1 of title 10, Code of Federal Regulations (or any successor regulation developed under section 170C).
kk.Sensitive Nuclear FacilityThe term sensitive nuclear facility means— 
(1)a commercial nuclear power plant and associated spent fuel storage facility; 
(2)a decommissioned nuclear power plant and associated spent fuel storage facility; 
(3)a category I fuel cycle facility; 
(4)a gaseous diffusion plant; and 
(5)any other facility licensed by the Commission, or used in the conduct of an activity licensed by the Commission, that the Commission determines should be treated as a sensitive nuclear facility under section 170C.. 
3.Nuclear security 
(a)In generalChapter 14 of the Atomic Energy Act of 1954 (42 U.S.C. 2201 et seq.) is amended by adding at the end the following: 
 
170C.Protection of sensitive nuclear facilities against the Design Basis Threat 
(a)DefinitionsIn this section: 
(1)Nuclear security forceThe term nuclear security force means the nuclear security force established under subsection (b)(1). 
(2)FundThe term Fund means the Nuclear Security Fund established under subsection (e). 
(3)Qualification standardThe term qualification standard means a qualification standard established under subsection (d)(2)(A). 
(4)Security planThe term security plan means a security plan developed under subsection (b)(2). 
(b)Nuclear securityThe Commission shall— 
(1)establish a nuclear security force, the members of which shall be employees of the Commission, to provide for the security of all sensitive nuclear facilities against the design basis threat; and 
(2)develop and implement a security plan for each sensitive nuclear facility to ensure the security of all sensitive nuclear facilities against the design basis threat. 
(c)Security plans 
(1)In generalNot later than 180 days after the date of enactment of this section, the Commission shall develop a security plan for each sensitive nuclear facility to ensure the protection of each sensitive nuclear facility against the design basis threat. 
(2)Elements of the planA security plan shall prescribe— 
(A)the deployment of the nuclear security force, including— 
(i)numbers of the members of the nuclear security force at each sensitive nuclear facility; 
(ii)tactics of the members of the nuclear security force at each sensitive nuclear facility; and 
(iii)capabilities of the members of the nuclear security force at each sensitive nuclear facility; 
(B)other protective measures, including— 
(i)designs of critical control systems at each sensitive nuclear facility; 
(ii)restricted personnel access to each sensitive nuclear facility; 
(iii)perimeter site security, internal site security, and fire protection barriers; 
(iv)increases in protection for spent fuel storage areas; 
(v)placement of spent fuel in dry cask storage; and 
(vi)background security checks for employees and prospective employees; and 
(C)a schedule for completing the requirements of the security plan not later than 18 months after the date of enactment of this section. 
(3)Additional requirementsA holder of a license for a sensitive nuclear facility under section 103 or 104 or the State or local government in which a sensitive nuclear facility is located may petition the Commission for additional requirements in the security plan for the sensitive nuclear facility. 
(4)Implementation of security planNot later than 270 days after the date of enactment of this section, the Commission, in consultation with a holder of a license for a sensitive nuclear facility under section 103 or 104, shall, by direct action of the Commission or by order requiring action by the licensee, implement the security plan for the sensitive nuclear facility in accordance with the schedule under paragraph (2)(C). 
(5)Sufficiency of security planIf at any time the Commission determines that the implementation of the requirements of the security plan for a sensitive nuclear facility is insufficient to ensure the security of the sensitive nuclear facility against the design basis threat, the Commission shall immediately submit to Congress and the President a classified report that— 
(A)identifies the vulnerability of the sensitive nuclear facility; and 
(B)recommends actions by Federal, State, or local agencies to eliminate the vulnerability. 
(d)Nuclear security force 
(1)In generalNot later than 90 days after the date of the enactment of this section, the Commission, in consultation with other Federal agencies, as appropriate, shall establish a program for the hiring and training of the nuclear security force. 
(2)Hiring 
(A)Qualification standardsNot later than 30 days after the date of enactment of this section, the Commission shall establish qualification standards that individuals shall be required to meet to be hired by the Commission as members of the nuclear security force. 
(B)ExaminationThe Commission shall develop and administer a nuclear security force personnel examination for use in determining the qualification of individuals seeking employment as members of the nuclear security force. 
(C)Criminal and security background checksThe Commission shall require that an individual to be hired as a member of the nuclear security force undergo a criminal and security background check. 
(D)Disqualification of individuals who present national security risksThe Commission, in consultation with the heads of other Federal agencies, as appropriate, shall establish procedures, in addition to any background check conducted under subparagraph (B), to ensure that no individual who presents a threat to national security is employed as a member of the nuclear security force. 
(3)Annual proficiency review 
(A)In generalThe Commission shall provide that an annual evaluation of each member of the nuclear security force is conducted and documented. 
(B)Requirements for continuationAn individual employed as a member of the nuclear security force may not continue to be employed in that capacity unless the evaluation under subparagraph (A) demonstrates that the individual— 
(i)continues to meet all qualification standards; 
(ii)has a satisfactory record of performance and attention to duty; and 
(iii)has the knowledge and skills necessary to vigilantly and effectively provide for the security of a sensitive nuclear facility against the design basis threat. 
(4)Training 
(A)In generalThe Commission shall provide for the training of each member of the nuclear security force to ensure each member has the knowledge and skills necessary to provide for the security of a sensitive nuclear facility against the design basis threat. 
(B)Training planNot later than 60 days after the date of enactment of this section, the Commission shall develop a plan for the training of members of the nuclear security force. 
(C)Use of other agenciesThe Commission may enter into a memorandum of understanding or other arrangement with any other Federal agency with appropriate law enforcement responsibilities, to provide personnel, resources, or other forms of assistance in the training of members of the nuclear security force. 
(e)Nuclear Security Fund 
(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Nuclear Security Fund, which shall be used by the Commission to administer programs under this section to provide for the security of sensitive nuclear facilities. 
(2)Deposits in the FundThe Commission shall deposit in the Fund— 
(A)the amount of fees collected under paragraph (5); and 
(B)amounts appropriated under subsection (f). 
(3)Investment of amounts 
(A)In generalThe Secretary of the Treasury shall invest such portion of the Fund as is not, in the judgment of the Secretary of the Treasury, required to meet current withdrawals. Investments may be made only in interest-bearing obligations of the United States. 
(B)Acquisition of obligationsFor the purpose of investments under subparagraph (A), obligations may be acquired— 
(i)on original issue at the issue price; or 
(ii)by purchase of outstanding obligations at the market price. 
(C)Sale of obligationsAny obligation acquired by the Fund may be sold by the Secretary of the Treasury at the market price. 
(D)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to and form a part of the Fund. 
(4)Use of amounts in the FundThe Commission shall use amounts in the Fund to pay the costs of— 
(A)salaries, training, and other expenses of the nuclear security force; and 
(B)developing and implementing security plans. 
(5)FeeTo ensure that adequate amounts are available to provide assistance under paragraph (4), the Commission shall assess licensees a fee in an amount determined by the Commission. 
(f)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.. 
(b)ImplementationThe Commission shall complete the full implementation of the amendment made by subsection (a) as soon as practicable after the date of enactment of this Act, but in no event later than 270 days after the date of enactment of this Act. 
(c)Technical and conforming amendmentThe table of contents for chapter 14 of the Atomic Energy Act of 1954 (42 U.S.C. prec. 2011) is amended by adding at the end the following: 
 
 
170B. Uranium supply 
170C. Protection of sensitive nuclear facilities against the design basis threat. 
 
